The letter of credit was a mere proposal to contract. (Birckhead v. Brown, 5 Hill, 634.) It was based upon certain representations of Boe, the party at whose instance it was issued, and when the defendants discovered that it was used by him for a different purpose than he had represented; namely, to make advances on freight and vessels in Europe, they had the right to recall it. It was not a negotiable instrument. (Evansville Nat'l Bank v. Kaufmann, 93 N.Y. 273, 287.) There was no estoppel by reason of what the defendants said with respect to their letter of credit, because it is clear that the plaintiff did not part with value on *Page 649 
the faith of it and did not change his position, when taking it for a precedent debt and in giving a simple receipt for the indebtedness to himself, which merely stated that it was a release. Plaintiff would still have had the right to hold Boe for his debt.
I think that the representations attributed to the defendants, with respect to the validity of the letter of credit, were quite consistent with its supposed use for the purposes stated by Boe, when he applied for it.
I must dissent from the conclusions of Judge BARTLETT.
All concur with BARTLETT, J., for affirmance, except GRAY J., who dissents on memorandum, and O'BRIEN, J., who concurs with GRAY, J.
Judgment affirmed, with costs.